

ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-1
ORIGINAL PRINCIPAL AMOUNT: $1,153,333.33
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, or
registered assigns, the principal sum of ONE MILLION ONE HUNDRED FIFTY-THREE
THOUSAND THREE HUNDRED THIRTY-THREE AND 33/100 DOLLARS on the Final Maturity
Date specified above with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on the Final Maturity Date specified above and on
each Interest Payment Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment of interest and, during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Yield-Maintenance Amount, at a rate per annum from time
to time equal to the Default Rate, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-2
ORIGINAL PRINCIPAL AMOUNT: $2,126,666.67
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, or
registered assigns, the principal sum of TWO MILLION ONE HUNDRED TWENTY-SIX
THOUSAND SIX HUNDRED SIXTY-SIX AND 67/100 DOLLARS on the Final Maturity Date
specified above with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the Interest Rate per annum
specified above, payable on the Final Maturity Date specified above and on each
Interest Payment Date specified above, commencing with the Interest Payment Date
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Yield-Maintenance Amount, at a rate per annum from time to time
equal to the Default Rate, payable on each Interest Payment Date as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------






ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-3
ORIGINAL PRINCIPAL AMOUNT: $3,933,333.33
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to THE GIBRALTAR LIFE INSURANCE CO., LTD., or
registered assigns, the principal sum of THREE MILLION NINE HUNDRED THIRTY-THREE
THOUSAND THREE HUNDRED THIRTY-THREE AND 33/100 DOLLARS on the Final Maturity
Date specified above with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on the Final Maturity Date specified above and on
each Interest Payment Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment of interest and, during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Yield-Maintenance Amount, at a rate per annum from time
to time equal to the Default Rate, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------






ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-4
ORIGINAL PRINCIPAL AMOUNT: $400,000.00
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY, or registered assigns, the principal sum of FOUR HUNDRED THOUSAND AND
00/100 DOLLARS on the Final Maturity Date specified above with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the Interest Rate per annum specified above, payable
on the Final Maturity Date specified above and on each Interest Payment Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) on any overdue payment of interest and, during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any
Yield-Maintenance Amount, at a rate per annum from time to time equal to the
Default Rate, payable on each Interest Payment Date as aforesaid (or, at the
option of the registered holder hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------






ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-5
ORIGINAL PRINCIPAL AMOUNT: $486,666.67
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW
JERSEY, or registered assigns, the principal sum of FOUR HUNDRED EIGHTY-SIX
THOUSAND SIX HUNDRED SIXTY-SIX AND 67/100 DOLLARS on the Final Maturity Date
specified above with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the Interest Rate per annum
specified above, payable on the Final Maturity Date specified above and on each
Interest Payment Date specified above, commencing with the Interest Payment Date
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Yield-Maintenance Amount, at a rate per annum from time to time
equal to the Default Rate, payable on each Interest Payment Date as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------






ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-6
ORIGINAL PRINCIPAL AMOUNT: $1,022,000.00
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to FARMERS INSURANCE EXCHANGE, or registered
assigns, the principal sum of ONE MILLION TWENTY-TWO THOUSAND AND 00/100 DOLLARS
on the Final Maturity Date specified above with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at
the Interest Rate per annum specified above, payable on the Final Maturity Date
specified above and on each Interest Payment Date specified above, commencing
with the Interest Payment Date next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Yield-Maintenance Amount, at a
rate per annum from time to time equal to the Default Rate, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------






ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-7
ORIGINAL PRINCIPAL AMOUNT: $438,000.00
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to MID CENTURY INSURANCE COMPANY, or registered
assigns, the principal sum of FOUR HUNDRED THIRTY-EIGHT THOUSAND AND 00/100
DOLLARS on the Final Maturity Date specified above with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the Interest Rate per annum specified above, payable on the Final
Maturity Date specified above and on each Interest Payment Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Yield-Maintenance Amount, at a
rate per annum from time to time equal to the Default Rate, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------






ALEXANDER & BALDWIN, LLC
SERIES J SENIOR NOTE
No. J-8
ORIGINAL PRINCIPAL AMOUNT: $440,000.00
ORIGINAL ISSUE DATE: April 18, 2018
INTEREST RATE: 4.66%
INTEREST PAYMENT DATES: Semi-annually on each April 18 and October 18
FINAL MATURITY DATE: April 18, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: None
FOR VALUE RECEIVED, each of the undersigned, ALEXANDER & BALDWIN, LLC (herein
called the “Company”), a limited liability company organized under the laws of
the State of Delaware, ALEXANDER & BALDWIN, LLC, SERIES R, ALEXANDER & BALDWIN,
LLC, SERIES T, and ALEXANDER & BALDWIN, LLC, SERIES M, on a joint and several
basis, hereby promises to pay to FARMERS NEW WORLD LIFE INSURANCE COMPANY, or
registered assigns, the principal sum of FOUR HUNDRED FORTY THOUSAND AND 00/100
DOLLARS on the Final Maturity Date specified above with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the Interest Rate per annum specified above, payable on the Final
Maturity Date specified above and on each Interest Payment Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Yield-Maintenance Amount, at a
rate per annum from time to time equal to the Default Rate, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made in lawful money of the United States of America at JPMorgan Chase Bank, New
York, New York or at such other place as the holder hereof shall designate to
the Company in writing.
This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of December 10, 2015 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, Alexander & Baldwin, Inc. and the other Guarantors party thereto, on
the one hand, and the Purchasers party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representations set forth in
paragraph 9B of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer or accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a replacement Note for the then outstanding
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.
The Notes have been unconditionally guaranteed by the Company’s direct parent,
Alexander & Baldwin, Inc., and certain of its Subsidiaries (other than the
Company) pursuant to the terms of the Multiparty Guaranty.
If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.


 
ALEXANDER & BALDWIN, LLC 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Authorized signatory
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Authorized signatory
 
ALEXANDER & BALDWIN, LLC, SERIES R 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
ALEXANDER & BALDWIN, LLC, SERIES T 

 
By: /s/ James E. Mead   
        James E. Mead 
        Its: Chief Financial Officer
By: /s/ Nelson N. S. Chun    
        Nelson N. S. Chun 
        Its: Senior Vice President and Chief Legal Officer
 
ALEXANDER & BALDWIN, LLC, SERIES M 

 
By: /s/ Christopher J. Benjamin   
        Christopher J. Benjamin
        Its: President & Chief Executive Officer
 
PGIM, INC.


By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
THE GIBRALTAR LIFE INSURANCE CO., LTD.

 
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Advisor
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY 

By:    PGIM, Inc., as investment manager
By:  /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
FARMERS INSURANCE EXCHANGE
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President
 
MID CENTURY INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President



 
 
 

SAN_FRANCISCO/#52499.2

--------------------------------------------------------------------------------




 
FARMERS NEW WORLD LIFE INSURANCE COMPANY 
By:    Prudential Private Placement Investors, L.P. (as Investment Advisor)
By:    Prudential Private Placement Investors, Inc., (as its General Partner)
By: /s/ Brad Wiginton   
Name: Brad Wiginton
Title: Vice President





 
 
 

SAN_FRANCISCO/#52499.2